[Cite as Needham v. Columbus, 2014-Ohio-1457.]
                            IN THE COURT OF APPEALS OF OHIO

                                TENTH APPELLATE DISTRICT


John H. Needham,                                 :

               Plaintiff-Appellant,              :           No. 13AP-270
                                                       (C.P.C. No. 11CVB04-4414)
v.                                               :
                                                      (REGULAR CALENDAR)
City of Columbus et al.,                         :

               Defendants-Appellees.             :




                                      D E C I S I O N

                                 Rendered on February 20, 2014


               Kevin O'Brien & Associates Co., L.P.A., Kevin O'Brien, and
               Jonathan Layman, for appellant.

               Richard C. Pfeiffer, Jr., City Attorney, Glenn B. Redick, and
               Janet R. Hill Arbogast, for appellee City of Columbus.

                 APPEAL from the Franklin County Court of Common Pleas.

BROWN, J.
       {¶ 1} John H. Needham, plaintiff-appellant, appeals from the judgment of the
Franklin County Court of Common Pleas, in which the court granted the motion for
judgment on the pleadings filed by the City of Columbus ("the city"), defendant-appellee.
       {¶ 2} On April 7, 2009, appellant was walking with friends on a sidewalk on the
east side of North High Street, in the area of The Ohio State University campus in
Columbus, Ohio, when he tripped on a metal mounting bracket installed on the sidewalk
by the city. The bracket was approximately three inches tall and was used to secure one of
numerous trash receptacles to the sidewalk. Appellant describes the trash receptacles as
uniform, decorative, and excessively ornamental. At some point prior to the incident, the
trash receptacle had become detached from the mounting bracket, leaving the mounting
No. 13AP-270                                                                              2


bracket exposed. Appellant fell onto the sidewalk and sustained injuries as a result of his
tripping on the bracket.
       {¶ 3} On April 6, 2011, appellant filed a complaint against the city, alleging
negligence in its design, installation, and maintenance of the trash receptacle. On
October 17, 2011, the city filed a motion for judgment on the pleadings, pursuant to Civ.R.
12(C), claiming it was entitled to governmental immunity for any negligence relating to
the trash receptacle and mounting bracket. Appellant filed an amended complaint on
April 2, 2012, adding the manufacturer of the trash receptacle, Victor Stanley, Inc., as a
defendant.
       {¶ 4} On March 4, 2013, the trial court granted the city's motion for judgment on
the pleadings, finding the city was entitled to governmental immunity for its
governmental functions involving the trash receptacle and mounting bracket. Appellant
subsequently dismissed the manufacturer without prejudice. Appellant appeals the trial
court's judgment, asserting the following assignment of error:
              THE COURT ERRED AS A MATTER OF LAW IN FINDING
              THAT THE CITY IS ENTITLED TO POLITICAL
              SUBDIVISION IMMUNITY.

       {¶ 5} Appellant argues in his sole assignment of error that the common pleas
court erred when it granted the city's motion for judgment on the pleadings. A Civ.R.
12(C) motion for judgment on the pleadings is specifically for resolving questions of law.
State ex rel. Montgomery v. Purchase Plus Buyer's Group, Inc., 10th Dist. No. 01AP-1073
(Apr. 25, 2002), citing State ex rel. Midwest Pride IV, Inc. v. Pontious, 75 Ohio St.3d 565,
570 (1996). In ruling on the motion, the trial court is permitted to consider both the
complaint and answer, but must construe as true all the material allegations of the
complaint, drawing all reasonable inferences in favor of the non-moving party. Id.;
Whaley v. Franklin Cty. Bd. of Commrs., 92 Ohio St.3d 574, 581 (2001). In order to grant
the motion, the court must find beyond doubt that the non-moving party can prove no set
of facts that would entitle him or her to relief. McCleland v. First Energy, 9th Dist. No.
22582, 2005-Ohio-4940, ¶ 6. We review de novo the appropriateness of a decision
granting judgment on the pleadings. Fontbank, Inc. v. CompuServe, Inc., 138 Ohio
App.3d 801, 807 (10th Dist.2000).
No. 13AP-270                                                                                  3


       {¶ 6} R.C. Chapter 2744 addresses when political subdivisions, their departments
and agencies, and their employees are immune from liability for their actions. To
determine whether a political subdivision is entitled to immunity, a court must engage in
a three-tiered analysis. Cater v. Cleveland, 83 Ohio St.3d 24, 28 (1998). In the first tier, a
court applies the general grant of immunity contained in R.C. 2744.02(A)(1), which
provides that " 'a political subdivision is not liable in damages in a civil action for injury,
death, or loss to person or property allegedly caused by any act or omission of the political
subdivision or an employee of the political subdivision in connection with a governmental
or proprietary function.' " Lambert v. Clancy, 125 Ohio St.3d 231, 2010-Ohio-1483, ¶ 8.
This immunity, however, is not absolute, but is subject to the five exceptions to immunity
listed in R.C. 2744.02(B)(1) through (5). Greene Cty. Agricultural Soc. v. Liming, 89 Ohio
St.3d 551, 557 (2000); Cater at 28. Thus, in the second tier of the immunity analysis, a
court determines whether any of these five exceptions apply to the case at bar. Id. Finally,
if the case falls into one of the exceptions, the court moves to the third tier of the analysis,
where it must consider whether any of the defenses to liability contained in R.C. 2744.03
reinstates immunity. Lambert at ¶ 9; Cater at 28.
       {¶ 7} In the present case, with regard to the first tier of the analysis, appellant
does not dispute that the city is a political subdivision to which immunity applies
pursuant to R.C. 2744.02(A)(1). With regard to the second tier of the analysis, appellant
contends that the exception to immunity contained in R.C. 2744.02(B)(2) applies. R.C.
2744.02(B)(2) provides that a political subdivision is liable in damages in a civil action for
injury to a person allegedly caused by an act or omission of the political subdivision in
connection with a proprietary function if the injury is caused by the negligent
performance of acts by their employees with respect to proprietary functions of the
political subdivisions. Therefore, the issue in the present case is whether the city's actions
relating to the trash receptacle was a governmental or proprietary function.
       {¶ 8} R.C. 2744.01 sets forth mutually exclusive definitions of governmental and
proprietary functions. Smith v. Martin, 176 Ohio App.3d 567, 2008-Ohio-2978, ¶ 16 (10th
Dist.). R.C. 2744.01(C)(1) and (G)(1) set forth general definitions of governmental
function and proprietary function respectively, whereas R.C. 2744.01(C)(2) and (G)(2)
No. 13AP-270                                                                     4


respectively offer non-exhaustive examples of specific governmental and proprietary
functions.
      {¶ 9} R.C. 2744.01(C)(1) provides:

             "Governmental function" means a function of a political
             subdivision that is specified in division (C)(2) of this section
             or that satisfies any of the following:

             (a) A function that is imposed upon the state as an obligation
             of sovereignty and that is performed by a political subdivision
             voluntarily or pursuant to legislative requirement;

             (b) A function that is for the common good of all citizens of
             the state;

             (c) A function that promotes or preserves the public peace,
             health, safety, or welfare; that involves activities that are not
             engaged in or not customarily engaged in by
             nongovernmental persons; and that is not specified in division
             (G)(2) of this section as a proprietary function.

      {¶ 10} R.C. 2744.01(C)(2) provides, in pertinent part:

             A "governmental function" includes, but is not limited to, the
             following:

             * **

             (e) The regulation of the use of, and the maintenance and
             repair of, roads, highways, streets, avenues, alleys, sidewalks,
             bridges, aqueducts, viaducts, and public grounds;

             ***

             (k) The collection and disposal of solid wastes, as defined in
             section 3734.01 of the Revised Code, including, but not
             limited to, the operation of solid waste disposal facilities, as
             "facilities" is defined in that section, and the collection and
             management of hazardous waste generated by households. As
             used in division (C)(2)(k) of this section, "hazardous waste
             generated by households" means solid waste originally
             generated by individual households that is listed specifically
             as hazardous waste in or exhibits one or more characteristics
             of hazardous waste as defined by rules adopted under section
No. 13AP-270                                                                            5


             3734.12 of the Revised Code, but that is excluded from
             regulation as a hazardous waste by those rules.

      {¶ 11} R.C. 2744.01(G)(1) provides:

             "Proprietary function" means a function of a political
             subdivision that is specified in division (G)(2) of this section
             or that satisfies both of the following:

             (a) The function is not one described in division (C)(1)(a) or
             (b) of this section and is not one specified in division (C)(2) of
             this section;

             (b) The function is one that promotes or preserves the public
             peace, health, safety, or welfare and that involves activities
             that are customarily engaged in by nongovernmental persons.

      {¶ 12} R.C. 2744.01(G)(2) provides:

             A "proprietary function" includes, but is not limited to, the
             following:

             (a) The operation of a hospital by one or more political
             subdivisions;

             (b) The design, construction, reconstruction, renovation,
             repair, maintenance, and operation of a public cemetery other
             than a township cemetery;

             (c) The establishment, maintenance, and operation of a utility,
             including, but not limited to, a light, gas, power, or heat plant,
             a railroad, a busline or other transit company, an airport, and
             a municipal corporation water supply system;

             (d) The maintenance, destruction, operation, and upkeep of a
             sewer system;

             (e) The operation and control of a public stadium, auditorium,
             civic or social center, exhibition hall, arts and crafts center,
             band or orchestra, or off-street parking facility.

      {¶ 13} Here, the trial court found that the city's actions constituted "governmental
functions." The court found that R.C. 2744.01(C)(2)(e) and (k) applied to the present
case. With regard to R.C. 2744.01(C)(2)(e), the court concluded that, because the trash
No. 13AP-270                                                                                 6


receptacle and alleged exposed mounting bracket were located on a public sidewalk, the
city was providing a "governmental function." With regard to R.C. 2744.01(C)(2)(k), the
court concluded that the only reason the trash receptacle was placed on the public
sidewalk was to collect trash, an activity that is specifically delineated in the revised code
as a "governmental function," and the city's placement of the receptacle at issue is the first
step in the collection and disposal of garbage.
       {¶ 14} Appellant argues that the city's actions with respect to the trash receptacle
were proprietary functions. Appellant asserts that providing ornamental, decorative trash
receptacles is not imposed upon the state as an obligation of sovereignty, is not engaged in
for the good of all of the citizens of the state, and is not the type of activity that is not
customarily engaged in by non-governmental persons. Appellant points out that private
businesses frequently place trash receptacles on the sidewalk, and the city chose to
provide uniform, ornamental trash receptacles in order to beautify the area and
encourage business.
       {¶ 15} After considering both the complaint and answer, construing as true all the
material allegations of appellant's complaint, and drawing all reasonable inferences in
favor of appellant, we find beyond doubt that appellant can prove no set of facts that
would demonstrate the city's actions were proprietary functions. Initially, we find the fact
that the trash receptacles were uniform, ornamental or decorative is inconsequential to
the analysis. We can find no authority, and appellant directs us to none, to support the
proposition that the degree of ornateness would be a factor in determining whether a
function is governmental or proprietary. We cannot find the ornamental nature of the
trash receptacles somehow transformed the underlying function of the trash receptacle
from governmental to proprietary. Furthermore, by hyper-focusing on the ornate nature
of the receptacle, appellant unduly shifts the focus from the actual alleged cause of his fall;
that is, the bracket that held down the trash receptacle. Therefore, we find the design of
the receptacle itself is irrelevant to any alleged negligence in the placement and
maintenance of the bracket.
       {¶ 16} We concur with the trial court's analysis that the city was providing a
"governmental function" because the trash receptacle and mounting bracket were located
on a public sidewalk and the maintenance and repair of sidewalks is a governmental
No. 13AP-270                                                                               7


function pursuant to R.C. 2744.01(C)(2)(e). The gist of appellant's argument, in this
regard, is that the city should have maintained the sidewalk so as to repair the trash
receptacle and bracket and/or remove the obstruction once the trash receptacle was no
longer present. Specifically, in his complaint, appellant claims the city was responsible for
maintenance of the bracket, should have remedied the tripping hazard, and owed a duty
to maintain the bracket in a condition that did not pose an unreasonable risk of injury.
Appellant's complaint clearly frames the city's function here as one of maintenance and
repair of the sidewalk. Therefore, we find the city's actions relating to the bracket for the
trash receptacle fell under the definition of maintenance and repair of a sidewalk and,
thus, was a governmental function.
       {¶ 17} Evans v. Cincinnati, 1st Dist. No. C-120726, 2013-Ohio-2063, involved
analogous facts, and the court in that case reached the same conclusion as we have in the
present case. In Evans, the plaintiff tripped and fell on a sidewalk while walking to a
tailgate party before a Cincinnati Bengals football game. The plaintiff alleged that she
tripped when her pant leg got caught on part of a broken metal pole for a signpost that
was jutting out of the sidewalk. The plaintiff and her husband brought an action against
the city of Cincinnati, alleging that the city was negligent in failing to maintain its
premises in a safe condition. The city filed a motion for summary judgment, arguing that
it was immune under R.C. 2744. The trial court denied the summary judgment motion,
but the appellate court reversed the trial court's decision. On appeal, the plaintiff argued
that the case was not about the maintenance of the sidewalk, but about the maintenance
of the signpost. The plaintiff asserted that sign maintenance was a proprietary function
because public signs are placed for the safety of others and because signs on streets,
buildings, and billboards are customarily maintained by private persons. The court
rejected plaintiff's argument, pointing out that R.C. 2744.01(G)(1)(a) explicitly provides
that to be proprietary, an activity must not be listed as governmental, and sidewalk
maintenance is specifically listed as governmental. The court found that the conduct
about which plaintiff complained—that the city failed in its duty to keep the sidewalk clear
of a dangerous obstruction—falls within the ambit of the city's responsibilities in
connection with sidewalk repair under R.C. 2744.01(C)(2)(e). Therefore, the court in
Evans concluded the conduct at issue was a "governmental function" for which immunity
No. 13AP-270                                                                                8


is conferred upon the city and that immunity extended to a broken signpost within a
sidewalk.
       {¶ 18} Similar to Evans, in the present case, the conduct appellant complains
about is the city leaving the mounting bracket exposed on the sidewalk after the trash
receptacle had detached from it. Failing to remove a dangerous obstruction from the
sidewalk implicates the city's maintenance and repair of the sidewalk, which is a
governmental function under R.C. 2744.01(C)(2)(e).
       {¶ 19} Additionally, appellant argues that Greene Cty. applies to the present case,
and the trial court erred in rejecting it. In Greene Cty., a certain hog was given an award
at a county fair. Subsequently, the president of the county agricultural society ("society")
conducted in investigation into the hog and determined the hog was ineligible for the
competition. The society filed an action seeking to enforce sanctions against the exhibitor
of the hog. The exhibitor filed a counterclaim claiming the society had not followed its
procedures in investigating and considering the matter. In relevant part, the trial court
granted summary judgment on the basis that the society was a political subdivision that
had engaged in a governmental function and was immune, pursuant to R.C. Chapter
2744, from all of the counterclaims.
       {¶ 20} After the appellate court affirmed the trial court's judgment, the Supreme
Court of Ohio reversed. In relevant part, the court first recognized that the key issue was
not whether holding a county fair is a governmental function; rather, it was the more
specific question of whether conducting the hog show at the county fair and conducting
the investigation into the allegations of irregularity surrounding the entry of the hog in the
show are governmental functions. The court explained that it was apparent that, even
though conducting a county fair may be an activity not customarily engaged in by non-
governmental persons, conducting a livestock competition is an activity customarily
engaged in by non-governmental persons, as any organization, whether private or public,
can hold a competition of this type. The court found that there was nothing inherently
governmental about livestock competitions. The Supreme Court concluded that the
society's activities did not constitute governmental functions but, instead, were
proprietary functions.
No. 13AP-270                                                                             9


       {¶ 21} Applying Greene Cty. to the present case, appellant contends that although
the maintenance of sidewalks is a governmental function, the more specific function of
placing ornamental trash receptacles on a sidewalk is a proprietary function contained
within a governmental function. However, we disagree that Greene Cty. controls this case.
Appellant's argument relies upon the distinction that the trash receptacles were uniform,
ornamental, and decorative, which we have already found are irrelevant factors to
consider in the analysis of whether the function was governmental or proprietary.
Furthermore, regardless of whether the mounting bracket was placed on the street to
brace a decorative or non-decorative trash receptacle, the act of maintaining and repairing
the sidewalk would still include the underlying governmental function of clearing the
sidewalk of obstructions and removing any intrusive objects or devices that are broken or
no longer serving their intended purpose. Additionally, unlike in Greene Cty., it can be
said here that the maintenance and repair of sidewalks along public streets are inherently
governmental.
       {¶ 22} For all of the above reasons, we find the city's actions in failing to remove
the bracket from the sidewalk or replace the trash receptacle to eliminate the danger of
anyone tripping over the exposed bracket were governmental functions. These actions
were part of the city's governmental functions to maintain and repair sidewalks. Thus, the
city was entitled to immunity in the present case. Having found the city was entitled to
immunity based upon R.C. 2744.01(C)(2)(e), we need not address whether the city was
also entitled to immunity under R.C. 2744.01(C)(2)(k) for the collection and disposal of
solid wastes. Therefore, appellant's assignment of error is overruled.
       {¶ 23} Accordingly, appellant's sole assignment of error is overruled, and the
judgment of the Franklin County Court of Common Pleas is affirmed.
                                                                         Judgment affirmed.

                          SADLER, P.J., and TYACK, J., concur.

                                __________________